Citation Nr: 9921443	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied service connection for schizophrenia.


FINDING OF FACT

The veteran's preexisting paranoid schizophrenia was aggravated 
by service.


CONCLUSION OF LAW

Preexisting paranoid schizophrenia was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded".  38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
For a claim to be well grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical evidence 
of a nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  In cases in which a veteran served for 90 days 
or more during a period of war or after January 1, 1947, service 
connection may be presumed for certain diseases, including 
psychoses, which manifest to a compensable degree within one year 
of service.  38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations provide that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  In 
deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet.App. 268, 
271 (1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet.App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet.App. 292, 296-97 (1991).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, except 
for any defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); Monroe v. Brown, 
4 Vet.App. 513, 515 (1993); Green v. Derwinski, 1 Vet.App. 320, 
322 (1991).  The Board finds, however, that in this case the 
veteran's entrance examination report dated in January 1974 shows 
no complaint, treatment or finding related to schizophrenia.  As 
such, the presumption of soundness applies to this case.  The 
Board finds, however, that this presumption has been rebutted, as 
medical evidence clearly demonstrates that the veteran was 
hospitalized, treated, and diagnosed at St. John's Mercy Hospital 
with paranoid schizophrenia in June 1970, prior to service.  See 
Crowe, supra.  The veteran was hospitalized for 14 days after 
being admitted for suicidal threats and running away from home.  
The veteran was released when his physician reported that the 
paranoid schizophrenia had improved.  

The Board must next determine whether the veteran's preexisting 
schizophrenia was aggravated during his service, and, if so, 
whether such aggravation was due to the natural progress of the 
disease.  As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
natural progress.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

Service medical records show that the veteran was referred to 
mental hygiene in April 1976 after his refusal to participate in 
jungle training in Panama, claiming fear of heights and flying.  
Mental hygiene prescribed medication for the veteran and 
indicated that he return to the clinic in nine weeks.  The 
veteran was unable to make his second appointment because he was 
serving a 30 day correctional confinement for missing his flight 
to Panama.  Service medical records are negative for any further 
treatment at the mental hygiene clinic or diagnosis of a 
psychiatric disorder.

The first documented reports of post-service treatment for the 
veteran's preexisting schizophrenia were not until 1995.  Rolf 
Krojanker, M.D., treated the veteran from November 1995 to May 
1997, however, the records could not be used because they were 
handwritten and very difficult to read.  In December 1997, a VA 
examination was administered and the veteran was diagnosed with 
schizophrenia.  The examiner opined that "[i]t appears that the 
veteran's psychiatric problems had been treated before the 
military.  It appears that they probably worsened in the military 
resulting in his being recalled from Reserve duty into active 
duty and resolved in him being released from duty somewhat 
early."  At the time this opinion was offered, although the 
claims file was reviewed by the examiner, records relating to the 
veteran's hospitalization prior to service were not associated 
with the claims file

In an attempt to determine the likelihood of whether the 
veteran's schizophrenia had increased in severity during service, 
the Board, in February 1999, requested an opinion from a VA 
medical specialist at the VA Medical Center in Asheville, North 
Carolina in accordance with Veterans Health Administration (VHA) 
Directive 10-95-040 dated April 17, 1995, and pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. § 20.901 
(1998).  In a response dated June 1999, the a physician from the 
Mental Health Service Line opined that "Schizophrenia, at any 
age, is marked by periodic remissions and exacerbation of 
symptoms and usually follows a downward course.  Patients who 
suffer from schizophrenia experience exacerbation of symptoms in 
highly emotional environments...Considering the diagnosis of 
schizophrenia, an unequivocal preexisting condition of the 
appellant, it is in my professional opinion that it is as likely 
as not, that the preexisting paranoid schizophrenia increased in 
severity during service."

The Board adopts the VA physician's opinion as it is well 
reasoned, uncontradicted and otherwise consistent with the 
record.  Thus, the Board concludes that the veteran's preexisting 
paranoid schizophrenia was aggravated by service and that he is 
entitled to service connection for this disability.


ORDER

Service connection for schizophrenia is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

